DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "each non-safety class facility " in line 4 and recites the limitation “each safety class facility” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  



Claim 4 recites the limitation "each non-safety class facility " in line 4 and recites the limitation “each safety class facility” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  

Claims 5 & 6 are also rejected over 112(b) as they depend form claim 4 and thus inherit the deficiency.  

In claim 4, the phrase “connected one by one” in line 10 is unclear.  It is believed that the phrase is intended to mean that the “each of a plurality of the first and second non-safety class high voltage buses are connected in series to one of a plurality of main circuit breakers respectively”.  The claim would be clearer if this wording were changed to more accurately reflect Applicant’s invention.

Claims 5 & 6 are also rejected over 112(b) as they depend form claim 4 and thus inherit the deficiency.  

In claim 7, the phrase “connected one by one” in lines 2 & 3 is unclear.  It is believed that the phrase is intended to mean that the “each of a plurality of the first and second non-safety class high voltage buses are connected in series to one of a plurality of main circuit breakers respectively”.  The claim would be clearer if this wording were changed to more accurately reflect Applicant’s invention.

Claims 8 & 9 are also rejected over 112(b) as they depend form claim 7 and thus inherit the deficiency.  

Claims 3 & 6 are rejected because there is lack of antecedent basis for the limitation “one of the first and second circuit breakers connected in series to a non-safety class high voltage bus”.  There was no previous mention of “first and second circuit breakers”.  Further, claim three claims “a non-safety class high voltage bus”.  It is unclear if this is the same bus as claimed in clam 1 or a different bus.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of DiSalvo (US 2009/0040667).

With regard to claim 1, AAPA teaches an incoming breaker system for a power system of a power plant (Applicant’s Fig. 1 which is described as a conventional power plant in lines 9 & 10 of page 1 of the specification) including a three-winding transformer (41) of which a primary winding is coupled to an output side of a generator (10) or to a switch yard (21), of which a first secondary winding (a) is coupled to each non-safety class facility (51) through a plurality of first non-safety class high voltage buses (page 2 of the specification, lines 2-6), of which a second 
AAPA does not teach a double incoming breaker system comprising a plurality of auxiliary circuit breakers, one of which is connected in series to one of the plurality of main circuit breakers; a first power source measurer installed to correspond to the main circuit breaker and measuring a power source level of a non-safety class high voltage bus applied to the main circuit breaker; a second power source measurer installed to correspond to the auxiliary circuit breaker and measuring a power source level at an installed first point thereof; and a controller that outputs a first open signal to the main circuit breaker when an abnormal situation of the non-safety class high voltage bus is determined through the power source level measured by the first power source measurer, and outputs a second open signal to the auxiliary circuit breaker when it is determined that the main circuit breaker fails through the power source level at the first point measured by the second power source measurer after outputting the first open signal.  
DiSalvo, in Figure 9, teaches a double incoming breaker system comprising a main circuit breaker connected to a load and an auxiliary circuit breaker (116), which is connected in series to the main circuit breaker; a first power source measurer (112) installed to correspond to the main circuit breaker and measuring a power source level of a voltage bus applied to the main circuit breaker; a second power source measurer (118) installed to correspond to the auxiliary circuit breaker and measuring a power source level at an installed first point thereof; and a controller (450) that outputs a first open signal to the main circuit breaker when an abnormal situation of the non-safety class high voltage bus is determined through the power 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of AAPA with DiSalvo, by providing the auxiliary breaker of DiSalvo in series with the main breakers of AAPA, for providing redundancy and ensuring that a load is decoupled from the power source when a fault is detected even if the main breaker experiences a malfunction.   

With regard to claims 2 & 3, AAPA in view of DiSalvo discloses the device of claim 1, and further discloses that the power source level at the first point is a power source level applied to the auxiliary circuit breaker, a power source level flowing in the main circuit breaker, or a power source level applied to a corresponding non-safety class facility (the sensor 118 of DiSalvo is the voltage of the entire bus) (re claim 2), wherein the main circuit breaker is one of the first and second circuit breakers connected in series to a non-safety class high voltage bus, and the auxiliary circuit breaker is the other of the first and second circuit breakers (AAPA taches that each high voltage bus includes a breaker and DiSalvo teaches that a breaker comprises first and second breakers in series) (re claim 3).

With regard to claim 7, AAPA, in Fig. 1 of Applicant’s drawings teaches a method of controlling an incoming breaker, in an incoming breaker system that includes a plurality of main circuit breakers (60) respectively connected one by one to a plurality of first non-safety class high voltage buses (51) and a plurality of second non-safety class high voltage buses (52),
AAPA does not teach a plurality of auxiliary circuit breakers, one of which is connected in series to one of the plurality of main circuit breakers, a first power source measurer installed 
DiSalvo, in Figure 9, teaches a main circuit breaker (270) connected to a bus and an auxiliary circuit breaker (116), which is connected in series to the main circuit breaker, a first power source measurer (112) installed to correspond to the main circuit breaker and measuring a power source level of a non-safety class high voltage bus applied to the main circuit breaker, a second power source measurer (118) installed to correspond to the auxiliary circuit breaker and measuring a power source level at an installed first point thereof, and a controller (450), comprising: determining, by the controller, whether a power source level measured by the first power source measurer exceeds a set range; outputting, by the controller, a first open signal to the main circuit breaker when the power source level measured by the first power source measurer exceeds the set range (paragraph 0036 & 0057); determining again, by the controller, whether the power source level measured by the first power source measurer exceeds the set range after the outputting of the first open signal; and outputting, by the controller, a second open signal to the auxiliary circuit breaker when the power source level measured by the first power source measurer exceeds the set range (paragraph 0044).


With regard to claims 8 & 9, AAPA in view of DiSalvo discloses the method of claim 7, and further discloses that after the determining again, by the controller, whether the power source level measured by the first power source measurer exceeds the set range, outputting, by the controller, a first close signal closing the main circuit breaker when the power source level measured by the first power source measurer is within the set range (paragraph 0044) (re claim 8), wherein the outputting, by the controller, the second open signal to the auxiliary circuit breaker when the power source level measured by the first power source measurer exceeds the set range, includes: determining, by the controller, whether a power source level measured by the second power source measurer exceeds a set range; and outputting, by the controller, the second open signal to the auxiliary circuit breaker when the power source level measured by the second power source measurer exceeds the set range (paragraph 0044) (re claim 9).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Ausman (US 2009/0212975).

With regard to claim 4, AAPA in Fig. 1 of Applicant’s specification teaches an incoming breaker system for a power system of a power plant including a three-winding transformer (41) of which a primary winding is coupled to an output side of a generator (10) or to a switch yard (21), of which a first secondary winding (a) is coupled to each non-safety class facility (51) through a plurality of first non-safety class high voltage buses, of which a second secondary 
AAPA does not teach that the breaker is a double incoming breaker comprising a plurality of auxiliary circuit breakers, one of which is connected in series to one of the plurality of main circuit breakers; a relay that measures a power source level of the main circuit breaker and opens or closes the main circuit breaker according to the measured power source level of the main circuit breaker; a power source measurer installed to correspond to the auxiliary circuit breaker and measuring a power source level at an installed first point thereof; and a controller that checks abnormal occurrence of a corresponding non-safety class high voltage bus through a power source level received from the power source measurer, and outputs an open signal to the auxiliary circuit breaker when the main circuit breaker determines that the main circuit breaker has failed through the power source level at the first point measured by the power source measurer after a set time from a time point of the abnormal occurrence.  
Ausman, in Figure 1, teaches a main circuit breaker  (108 connected to a bus and an auxiliary circuit breaker (109), which is connected in series to the main circuit breaker; a relay that measures a power source level of the main circuit breaker and opens or closes the main circuit breaker according to the measured power source level of the main circuit breaker (paragraph 0055& 0057 teaches that each breaker can contain its own circuit protection and fault detection capability); a power source measurer (106) installed to correspond to the auxiliary circuit breaker and measuring a power source level at an installed first point thereof; and a controller (112) that checks abnormal occurrence of a corresponding non-safety class high voltage bus through a power source level received from the power source measurer, and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of AAPA with Ausman, by providing the auxiliary breaker of Ausman in series with the main breakers of AAPA, for providing redundancy and ensuring that a load is decoupled from the power source when a fault is detected even if the main breaker experiences a malfunction.   

With regard to claims 5 & 6, AAPA in view of Ausman discloses the device of claim 4, and further discloses that the power source level at the first point is a power source level applied to the auxiliary circuit breaker, a power source level flowing in the main circuit breaker, or a power source level applied to a corresponding non-safety class facility (the sensor 106 of Ausman is the voltage of the entire bus) (re claim 5), wherein the main circuit breaker is one of the first and second circuit breakers connected in series to a non-safety class high voltage bus, and the auxiliary circuit breaker is the other of the first and second circuit breakers (AAPA teaches that each high voltage bus includes a breaker and Ausman teaches that a breaker comprises first and second breakers in series) (re claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher (US 2002/0075620) teaches a circuit breaker with a series failsafe second circuit breaker similar to that which is claimed by Applicant.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839